FILED
                            NOT FOR PUBLICATION
                                                                              MAY 12 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LORENA GONZALEZ-MATUS,                           No.   18-71455

              Petitioner,                        Agency No. A205-868-691

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 11, 2021**
                              San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Lorena Gonzalez-Matus, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (BIA) order dismissing her appeal from an

immigration judge’s denial of her motion to reopen. We have jurisdiction pursuant


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to 8 U.S.C. § 1252. We review for an abuse of discretion. Bonilla v. Lynch, 840

F.3d 575, 581 (9th Cir. 2016) (“The [agency] abuses its discretion when its

decision is arbitrary, irrational, or contrary to law.”). We deny the petition for

review.

      The agency did not abuse its discretion in denying petitioner’s motion to

reopen to pursue a U Visa. Petitioner may pursue a U Visa with a removal order in

place. See 8 C.F.R. § 214.14(c)(1)(ii). Petitioner’s contentions that the agency did

not consider material factors and failed to follow regulations or its own guidelines

are not supported. Matter of Sanchez Sosa sets forth “the factors that an

Immigration Judge and the Board should consider in determining whether an alien

has established good cause to continue a case involving a U nonimmigrant visa

petition” not to reopen a case. 25 I. & N. Dec. 807, 807 (BIA 2012) (emphasis

added); id. at 815 (“Aliens subject to an order of removal may seek a stay from the

USCIS to await the adjudication of a U visa. Section 237(d) of the Act, 8 U.S.C.

§ 1227(d)(2006); 8 C.F.R. § 214.14(c)(1)(ii). If the U visa is granted, the alien

may file a motion to reopen and terminate removal proceedings under 8 C.F.R.

§ 214.14(c)(5)(i).”).

      The agency did not abuse its discretion in denying petitioner’s motion to

reopen to pursue cancellation of removal on the ground that she failed to make a


                                           2
prima facie case for exceptional and extremely unusual hardship. See Garcia v.

Holder, 621 F.3d 906, 911-14 (9th Cir. 2010) (the court has jurisdiction review the

denial of a motion to reopen when the relief is the same, but the basis is different;

no abuse of discretion in determining the new evidence was insufficient to show

the exceptional and extremely unusual hardship). Petitioner’s contentions that (1)

the agency applied the wrong standard, (2) the agency failed to properly review the

new evidence submitted with her motion, or (3) the BIA engaged in improper fact-

finding are not supported.

      PETITION FOR REVIEW DENIED.1




      1
      The motion by ASISTA Immigration Assistance, National Network to End
Domestic Violence, Freedom Network USA, and Asian Pacific Institute to End
Gender-Based Violence for leave to file an out-of-time amici curiae brief is
GRANTED.

                                           3